DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09 February 2022 has been entered. Claims 1-58 remain pending. 

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

5.	Claims 1-17, 19, 21-23, 25-36, 38-45, 47-49 and 51-58 are rejected under 35 U.S.C. 103 as being unpatentable over Blondino et al. (US 2018/0304018 A1) in view of Krulevitch et al. (US 2011/0313395 A1). 
Regarding claims 1 and 30, Blondino discloses a device (as per claim 1) and method (as per claim 30) for training or aiding (see e.g. Par. 215) users in a proper mixing of pharmaceutical components (see abstract), the device comprising:
a housing (e.g. 2100 – Par. 80);
a microcontroller disposed in or on the housing (Par. 152); and
a motion/orientation detection device disposed in or on the housing and electrically connected to the microcontroller so that the microcontroller is configured to detect a motion (Par. 163) and orientation (Par. 161) of the housing, 
wherein the microcontroller is configured to detect in a shaking event whether the orientation of the housing being shake during one of a pharmaceutical administration or a training event is sufficient with respect to one or more predetermined thresholds including orientation of the housing (Par. 161, last 4 lines – detect orientation and “alert the user that the orientation of the device is not suitable for initiation of the mixing orientation”) (as per claims 1 and 30). 
To the extent that Blondino does not explicitly disclose the microcontroller is configured to detect a direction of a shaking force applied to the housing in a shaking event (as per claims 1 and 30), Krulevitch discloses a similar pharmaceutical mixing and delivery device, wherein the device detects a direction of shaking force applied by the user (see Par. 5, last 10 lines; Par. 7, last 6 lines – “microprocessor is able to determine from output signals of the inertial sensor along the longitudinal axis”). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the teachings of Blondino by further measuring the direction of the shaking force applied to the housing, as taught by Krulevitch, to further ensure proper mixing of the pharmaceutical components. 

Regarding claims 2-17, 19, 21-23, 25-29, 31-36, 38-45, 47-49 and 51-58, Blondino further discloses the housing defines a longitudinal axis (see e.g. Fig. 25) (as per claims 2 and 31),
the housing defines a major longitudinal axis (Fig. 25) (as per claim 3),
the housing is adapted to receive a drug delivery device having a major longitudinal axis, and further to align the longitudinal axis of the device along the major longitudinal axis of the drug delivery device (Par. 81) (as per claim 4),
the microcontroller is configured to detect a motion and/or orientation of the housing with respect to motion along or about the longitudinal axis (Par. 161) (as per claim 5),
a user notification device (e.g. audible output device 1930 – see Par. 158) to generate user notifications under instruction from the microcontroller (as per claim 6),
the microcontroller is configured to detect in a shaking event whether the motion of the housing being shaken during one of a pharmaceutical administration or a training event is sufficient with respect to one or more predetermined thresholds including magnitude of force or duration of the force (Par. 163) (as per claim 7),
the microcontroller is configured to notify a user via the user notification device as to whether the motion during administration or training event is sufficient with respect to one or 
a start device configured to commence detection for the shaking event (Par. 218) (as per claims 9 and 35),
a start switch (Par. 218), and a start button in a user interface displayed by a touch sensitive display screen of the device (Par. 220) (as per claims 10 and 36),
the motion/orientation detection deice is configured to commence detection for the shaking event upon detection of movement of the housing in excess of a predetermined level during an administration or training event (start timer upon shaking starting – Par. 163) (as per claims 11 and 38),
the microcontroller is configured to detect if shaking in a predetermined direction is insufficient with respect to a predetermined level (Par. 161) (as per claims 12 and 41), 
a user notification device (Par. 158) to generate notification, and to notify a user of unsatisfactory shaking when one of the events is detected (Par. 184) (as per claims 13 and 42),
notifying a user of satisfactory shaking when one of the events is not detected (Par. 185) (as per claims 14 and 43),
the given time is completion of the shaking event (Par. 185) (as per claims 15 and 44),
entering a pause mode to pause detection and subsequently allowing the user to restart (Par. 184) (as per claim 16),
starting a timer and determining when a maximum allowable time has elapsed to warn the user to shake the device again (Par. 163, 184) (as per claims 17 and 40),
the housing comprises syringe-shaped components location on or formed by the housing (Fig. 25) (as per claims 19 and 45),

the housing comprises a compartment to receive an entire syringe or entire vial (Par. 81) (as per claims 22 and 48),
a moveable cover or lid which is moveable from a closed position completely or partially over the compartment to an open position in which the syringe or vial can be inserted into the compartment (as per claims 23 and 49),
the housing comprises a body with a syringe accepting slot sized to accept a syringe barrel (Par’s. 227-229) (as per claims 25, 47 and 51),
the housing comprises a puck-like body having a recess configured to receive at least a portion of a syringe (Fig. 16) (as per claims 26 and 52),
a power source disposed in the housing and connected to the microcontroller (Par. 157) (as per claims 27 and 53),
the microcontroller is electrically powered by the power source (Par. 157) (as per claims 28 and 54),
the motion/orientation detection device is an accelerometer (Par. 161) (as per claims 29 and 55),
determining if the motion and/or orientation of the housing along or about the longitudinal axis is sufficient with respect to one or more thresholds including magnitude of force (Par. 163), orientation (Par. 161) and duration (Par. 163, 184) (as per claim 32),
a user notification device (Par. 158) (as per claim 33),
notifying the user whether the motion or orientation meets the thresholds (Par. 161) (as per claim 34),

the pharmaceutical components comprise at least two phases (Par. 211) (as per claim 56),
the phases being solid and liquid (Par. 211) (as per claim 57), and
the phases being both liquid (Par. 64) (as per claim 58).

6.	Claims 18 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Blondino et al. (US 2018/0304018 A1) in view of Krulevitch et al. (US 2011/0313395 A1), and further in view of Groves et al. (US 2014/0193788 A1).
Regarding claims 18 and 37, the combination of Blondino and Krulevitch does not appear to explicitly disclose the accelerometer is a 3-axis accelerometer which is configured to detect a component of shaking acceleration in each of the three tangential directions and provide data indicative of the components to the microcontroller (as per claim 18), and the motion/orientation device comprises a 3-axis accelerometer (as per claim 37). However, Groves discloses a similar injection assistance device including a 3-axis accelerometer for detecting shaking in three direction (see Par. 27). It would have been obvious to one skilled in the art before the effective filing date of the invention to modify the combination of Blondino and Krulevitch by utilizing a 3-axis accelerometer as taught by Groves, in order to provide accurate acceleration data in three distinct shaking directions, as suggested by Groves Par. 27. 

7.	Claims 20, 24, 46 and 50 are rejected under 35 U.S.C. 103 as being unpatentable over Blondino et al. (US 2018/0304018 A1) in view of Krulevitch et al. (US 2011/0313395 A1), and further in view of Speitling (US Patent No. 6,626,912 B2).


Response to Arguments
8.	Applicant’s arguments filed 09 February 2022 with respect to the rejection(s) of claims 1 and 30 and the teachings of Hata have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Krulevitch et al. (US 2011/0313395 A1).


Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER EGLOFF whose telephone number is (571)270-3548.  The examiner can normally be reached on Monday - Friday 9:00 am - 5:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached at (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Peter R Egloff/
Primary Examiner, Art Unit 3715